COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 EDITH ROMAN,                                  §
                                                               No. 08-13-00019-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                            Municipal Court of Appeals
 THE STATE OF TEXAS,                           §
                                                                 of El Paso, Texas
                  Appellee.                    §
                                                               (TC# 12-MCA-3608)
                                               §

                                         O R D E R

       It appears that the appeal bond is missing from the clerk’s record in the above styled and

numbered cause. The bond is listed as being located at page 4 in the record index; however, the

original bond was not present in the file submitted to this Court. It is therefore ORDERED that

the Clerk of the EL Paso Municipal Court of Appeals prepare a supplemental clerk’s record to

include Appellant Edith Roman’s appeal bond on before February 14, 2014.

       IT IS SO ORDERED THIS 5TH DAYOF FEBRUARY, 2014.



                                                    PER CURIAM


Before McClure, C.J., Rivera and Rodriguez, JJ.